UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7061


CHARLES D. IZAC,

                     Plaintiff - Appellant,

              v.

PAUL T. CAMILLETTI,

                     Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. John Preston Bailey, District Judge. (2:17-cv-00009-JPB-MJA)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Charles D. Izac, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles D. Izac seeks to appeal the district court’s order denying relief on his

complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971). We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal must

be filed no more than 60 days after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under Fed.

R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he

timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles

v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on April 4, 2019. The notice of

appeal was filed on July 18, 2019. Because Izac failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny leave to proceed in forma

pauperis and dismiss the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                DISMISSED




                                              2